Citation Nr: 1737148	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  09-48 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for a left shoulder disability.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1981 to April 1981, from November 2001 to February 2002, and from February 2003 to May 2004.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (Agency of Original Jurisdiction (AOJ)). 

In February 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing held at the Huntington RO.  A transcript of the hearing has been associated with the record.

In July 2011, the Veteran had also testified before another VLJ regarding other issues on appeal.  Those issues will be addressed in a separate Board decision.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Bilateral Knee Disability

Service treatment records show that during a period of ACDUTRA, the Veteran reported having arthritis in his knees, however his knees were found to be asymptomatic.  The April 1980 x-ray taken of his right knee was normal.  A November 1987 Report of Medical Examination noted that the Veteran had occasional pain and stiffness in his right knee due to an injury sustained in his childhood.  Subsequently, in July 1989, during a period of ACDUTRA, the Veteran twisted his right leg and knee, however the examiner noted that the injury was an irritation of a previous injury.

In the August 2013 VA examination, the examiner determined that the Veteran had degenerative joint disease (DJD) of the bilateral knees, which did not result from his service-connected back disability.  The examination did not address the Veteran's prior history of knee injuries.
  
Subsequently, during an August 2014 hearing before a Decision Review Officer (DRO), the Veteran testified that his service-connected lower extremity radiculopathy caused his knees to swell up and pop.  During the February 2017 Board hearing, the Veteran testified that during his service, he had hit his left knee on the running board of a truck which may have also caused his current disability.  Based upon the Veteran's testimony, as well as the Veteran's history of knee injuries that was not addressed in the prior VA examination, a remand is necessary to obtain a new examination and medical opinion which addresses this testimony and history.

Left Shoulder Disability

Service records from November 2000 show that the Veteran injured his shoulder during a period of INACDUTRA, and was treated for an inflamed shoulder tendon.  Service records from the Veteran's period of active duty service, show that in July 2003, he reported pain in both of his shoulders.  A March 2004 record notes that the Veteran received a cortisone injection in his right shoulder in January 2003, which caused a slight improvement.  An April 2004 record noted that he received a shoulder injury in the line of duty, but did not specify which shoulder was affected.

During the August 2014 hearing before the DRO, the Veteran testified that due to his service-connected right shoulder disability, he had to put more pressure on his left shoulder which may have been the cause for his left shoulder disability.  During the February 2017 hearing, the Veteran testified that during his service in Iraq, he woke up one to day to find that he couldn't use his arm.  He sought treatment and was provided with a cortisone injection.  A new examination and medical opinion are needed to address the Veteran's testimony that his left shoulder disability is related to his service-connected right shoulder disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA records since September 2016.

2. The Veteran should also be afforded new VA examination to address the etiology of his bilateral knee disability.  The examiner should provide an opinion as to the following:

      (a) Is the Veteran's bilateral knee disability at least as likely as not (i.e., a 50 percent or greater probability) caused by or related to his service?  The examiner should consider and address the Veteran's service treatment records, including: a July 1989 record which noted that the Veteran twisted his leg and knee, and the Veteran's testimony during the February 2017 hearing that he received field medic treatment for a left knee injury during his period of service from February 2003 to May 2004 which should be accepted as true although not documented.
      
      (b) If the Veteran's bilateral knee disability was unrelated to service, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disability is caused by, proximately due to, or the result of his service-connected disabilities, specifically, his service-connected lower extremity radiculopathy, and;
      
      (c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disability was aggravated beyond the normal progress of the disorder by his service-connected disabilities. 
      
      (d) If the Veteran's right knee disability is found to be unrelated to service or service-connected disabilities, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is related to, resulted from, or is a manifestation of the childhood injury he incurred prior to service.  If the current disability is related to his childhood injury, is it clear and unmistakable that such disability was not aggravated beyond the natural progress of the disability as a result of the July 1989 ACDUTRA injury, or the periods of active service from January 1981 to April 1981, from November 2001 to February 2002, and from February 2003 to May 2004. 

3. The Veteran should also be afforded new VA examination to address the etiology of his left shoulder disability.  The examiner should provide an opinion as to the following:

      (a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disability is caused by, proximately due to, or the result of service or his service-connected disabilities, including his service-connected right shoulder disability.  The examiner should consider and address the Veteran's service treatment records, including: a November 2000 line of duty record of a left shoulder injury, a July 2003 record of pain in both shoulders, an April 2004 record of a shoulder injury, and the Veteran's testimony that he had left shoulder symptoms and received cortisone injections during his period of service from February 2003 to May 2004 while, not fully documented, should be accepted as true.

      (b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disability was aggravated beyond the normal progress of the disorder by his service-connected disabilities.  
      
The examiner must provide a complete rationale which includes, if possible, support from applicable medical and scientific principles.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Following the development directed above, readjudicate the Veteran's claims.  If any claim remains denied, issue a Supplemental Statement of the Case (SSOC) addressing the issues.  The Veteran should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

